TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00390-CR


Horace Lee Caruthers, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 01-074-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



O R D E R
PER CURIAM
This is an appeal from a judgment of conviction for possession of a controlled
substance.  Before us is the second motion for extension of time to file appellant's brief, asking that
the time for filing be extended to March 28.  The motion is granted.
Appellant's counsel, Ms. Patricia J. Cummings, is ordered to tender a brief in this
cause no later than March 28, 2002.  No further extension of time will be granted.
It is ordered February 25, 2002. 

Before Justices Kidd, Patterson and Puryear
Do Not Publish